AO 247 (Rev. NCE 3/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C.   § 3582(c)        Page I of2 (Page 2 Not for Public Disclosure)


                                       UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District of North Carolina

                    United States of America
                                  v.                                        )
                    Emerson Waddell Sartor, II                              )
                                                                            )    Case No:        7:05-CR-128-lH

                                                                            ))   USM No: 50160-056
                                                                                                ~~~~~~~~~~~~~~-




Date of Original Judgment:           July 12, 2006
Date of Previous Amended Judgment: - - - - - - - )                               Sherri R. Alspaugh
(Use Date ofLast Amended Judgment ifAny)                                         Defendant's Attorney


                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                          PURSUANT TO 18 U.S.C. § 3582(c)(l)(B)
          Upon motion of         0     the defendant    D the Director of the Bureau of Prisons D the court under 18 U.S.C.
§ 3582(c)(l)(B) for a modification of an imposed term of imprisonment to the extent otherwise expressly permitted by
statute and as provided by Section 404 of the First Step Act of2018, and having considered such motion, and
taking into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,


IT IS ORDERED that the motion is:
           D DENIED. 0 GRANTED and the defendant's previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of 180              months is reduced to 147 months in Count 2
                                              (Complete Parts I and II ofPage 2 when motion is granted)

Count 4 remains 60 months, concurrent. The term of supervised release in Count 2 is reduced to 4 years to run concurrent with the
5-year term in Count 4.




If the amount of time the defendant has already served exceeds this sentence, the sentence is reduced to a "Time Served"
sentence, subject to an additional period of up to ten (10) days for administrative purposes of releasing the defendant.
Except as otherwise provided, all provisions of the judgment( s) dated _J_ul~y_l_2-'-,=20~0,_6-'-,_ _ _ _ _ _ _ _ _ _ _ _ __
shall remain in effect. IT IS SO ORDERED.


Order Date:              t/s /1[
Effective Date:                                                      Malcolm J. Howard Senior U.S. District J dge
                    --------~
                     (if different from order date)                                                  Printed name and title
